 

Exhibit 10.10

 



AMENDMENT NO. 1 TO POLAR POWER, INC.

2016 OMNIBUS INCENTIVE PLAN

 

This Amendment No. 1 to Polar Power, Inc. 2016 Omnibus Incentive Plan (the
“Plan”) is made by Polar Power, Inc., a Delaware corporation (the “Company”),
effective as of January 1, 2018.

 

WHEREAS, the board of directors (the “Board”) of the Company and the
compensation committee of the Board have deemed it to be in the best interests
of the Company to amend the Plan to reflect certain changes to Section 162(m) of
the Internal Revenue Code of 1986, as amended;

 

WHEREAS, Section 21.01 of the Plan permits the Board to amend the Plan at any
time except in those instances, among other things, in which doing so would
adversely impact the rights of a Participant (as defined therein) with respect
to outstanding awards without the Participant’s consent; and

 

WHEREAS, the Board desires to amend the Plan as set forth below.

 

NOW, THEREFORE, the Plan is hereby amended, effective as of the date set forth
above, as follows:

 

1.          Amendment to Section 1.09. Section 1.09 of the Plan is hereby
amended and restated to read in its entirety as follows:

 

“1.09      Code

 

“Code” means the Internal Revenue Code of 1986, as amended.”

 

2.          Amendment to Section 1.10. Section 1.10 of the Plan is hereby
amended and restated to read in its entirety as follows:

 

“1.10      Committee

 

“Committee” means the Compensation Committee of the Board or such other
Committee as the Board may appoint from time to time to administer the Plan, or
the Board itself if no Compensation Committee or other appointed Committee
exists. If such Compensation Committee or other Committee exists, if and to the
extent deemed necessary by the Board, such Committee shall consist of two or
more directors, all of whom are (i) “non-employee directors” within the meaning
of Rule 16b-3 under the Exchange Act and (ii) independent directors under the
rules of the principal stock exchange on which the Company’s securities are then
traded.”

 

 

 

 

3.          Amendment to Section 1.11. Section 1.11 of the Plan is hereby
amended and restated to read in its entirety as follows:

 

“1.11      Common Stock

 

“Common Stock” means the common stock of the Company, $0.0001 par value per
share, or such other class or kind of shares or other securities resulting from
the application of Article XVI, as applicable.”

 

4.          Amendment to Section 1.12. Section 1.12 of the Plan is hereby
amended and restated to read in its entirety as follows:

 

“1.12      Company

 

“Company” means Polar Power, Inc., a Delaware corporation, and any successor
thereto.”

 

5.          Amendment to Section 1.23. Section 1.23 of the Plan is hereby
amended and restated to read in its entirety as follows:

 

“1.23      [Intentionally Omitted]”

 

6.          Amendment to Section 1.31.   Section 1.31 of the Plan is hereby
amended and restated to read in its entirety as follows:

 

“1.31      Restricted Stock Unit

 

“Restricted Stock Unit” means an Award granted to a Participant under Article X,
stated with respect to a specified number of shares of Common Stock, that
entitles the Participant to receive one share of Common Stock (or, as otherwise
determined by the Committee and set forth in the applicable Agreement, the
equivalent Fair Market Value of one share of Common Stock in cash) with respect
to each Restricted Stock Unit that becomes payable under the terms and
conditions of the Plan and the applicable Agreement.”

 

7.          Amendment to Section 1.33. Section 1.33 of the Plan is hereby
amended and restated to read in its entirety as follows:

 

“1.33      SAR

 

“SAR” means a stock appreciation right granted to a Participant under Article
VIII that in accordance with the terms of an Agreement entitles the holder to
receive cash or a number of shares of Common Stock, as determined by the
Committee and set forth in the applicable Agreement, based on the increase in
the Fair Market Value of the shares underlying the stock appreciation right
during a stated period specified by the Committee over the Initial Value.
References to “SARs” include both Corresponding SARs and SARs granted
independently of Options, unless the context requires otherwise.”

 

 2 

 

 

8.          Amendment to Section 4.02.   Section 4.02 of the Plan is hereby
amended and restated to read in its entirety as follows:

 

“4.02      Delegation of Authority

 

The Committee may act through subcommittees, in which case the subcommittee
shall be subject to and have the authority hereunder applicable to the
Committee, and the acts of the subcommittee shall be deemed to be the acts of
the Committee hereunder. Additionally, to the extent applicable law so permits,
the Committee, in its discretion, may delegate to one or more officers of the
Company all or part of the Committee’s authority and duties with respect to
Awards to be granted to individuals who are not subject to the reporting and
other provisions of Section 16 of the Exchange Act and who are not members of
the Board or the Board of Directors of an Affiliate. The Committee may revoke or
amend the terms of any delegation at any time but such action shall not
invalidate any prior actions of the Committee’s delegate or delegates that were
consistent with the terms of the Plan and the Committee’s prior delegation.
Notwithstanding the foregoing, however, if and to the extent deemed necessary by
the Board, all Awards granted to any individual who is subject to the reporting
and other provisions of Section 16 of the Exchange Act shall be made by a
Committee comprised solely of two or more directors, all of whom are
“non-employee directors” within the meaning of Rule 16b-3 under the Exchange
Act, to the extent necessary to exempt the Award from the short-swing profit
rules of Section 16(b) of the Exchange Act. However, (a) any Awards granted to
any individual who is subject to the reporting and other provisions of Section
16 of the Exchange Act shall not fail to be valid if made other than by a
committee comprised solely of two or more directors, all of whom are
“non-employee directors” within the meaning of Rule 16b-3 under the Exchange
Act. An Award granted to an individual who is a member of the Committee may be
approved by the Committee in accordance with the applicable Committee charters
then in effect and other applicable law except that the Committee member must
abstain from any action with respect to the Committee member’s own Awards.”

 

9.          Amendment to Section 6.02. Section 6.02 of the Plan is hereby
amended and restated to read in its entirety as follows:

 

“6.02      Aggregate Limit

 

The maximum aggregate number (the “Maximum Aggregate Number”) of shares of
Common Stock which may be subject to Awards under this Plan is 1,754,385 shares
of Common Stock.

 

 3 

 

 

The Maximum Aggregate Number of shares of Common Stock that may be subject to
Awards under the Plan may be subject to Options. To the extent shares of Common
Stock not issued under an Option must be counted against this limit as a
condition to satisfying the rules applicable to incentive stock options, such
rule shall apply to the limit on Options granted under the Plan.

 

The Maximum Aggregate Number of shares of Common Stock that may be subject to
Awards under the Plan and the maximum number of shares of Common Stock that may
be subject to Options under the Plan shall, in each instance, be subject to
adjustment as provided in Article XVI, provided, however, that (i) substitute
Awards granted under Section 16.03 shall not reduce the Maximum Aggregate Number
of shares of Common Stock that may be subject to Awards under the Plan (to the
extent permitted by applicable stock exchange rules) and (ii) available shares
of stock under a stockholder-approved plan of an acquired company (as
appropriately adjusted to reflect the transaction) also may be used for Awards
under the Plan and shall not reduce the Maximum Aggregate Number of shares of
Common Stock that may be subject to Awards under the Plan (subject to applicable
stock exchange requirements).”

 

10.        Amendment to Section 6.03.   Section 6.03 of the Plan is hereby
amended and restated to read in its entirety as follows:

 

“6.03      Individual Limit

 

The maximum number of shares of Common Stock that may be covered by Options,
SARs or Other Stock-Based Awards in the nature of purchase rights granted to any
one Participant during any calendar year shall be 350,877 shares of Common
Stock; provided, however, that (i) if the Options, SARs or Other Stock-Based
Awards in the nature of purchase rights are denominated in shares of Common
Stock but an equivalent amount of cash is delivered in lieu of delivery of
shares of Common Stock, the foregoing limit shall be applied based on the
methodology used by the Committee to convert the number of shares of Common
Stock into cash and (ii) any adjustment in the number of shares of Common Stock
or amount of cash delivered to reflect actual or deemed investment experience
shall be disregarded. For purposes of the foregoing limit, an Option and its
corresponding SAR shall be treated as a single Award. For any Cash Awards that
are intended to constitute annual incentive awards, the maximum amount that may
be earned and become payable to any one Participant with respect to any twelve
(12)-month period shall equal $5,000,000; provided, however, that (i) if the
Cash Award is denominated in cash but an equivalent amount of shares of Common
Stock are delivered in lieu of delivery of cash, the foregoing limit shall be
applied to the cash based on the methodology used by the Committee to convert
the cash into shares of Common Stock and (ii) any adjustment in the number of
shares of Common Stock or the amount of cash delivered to reflect actual or
deemed investment experience shall be disregarded. The maximum number of shares
that may be granted in any consecutive rolling thirty-six (36)-month period to
any Participant shall be subject to adjustment as provided in Article XVI. In
addition to the limits set forth herein, (i) the maximum number of shares of
Common Stock that may be covered by Awards stated with reference to a specific
number of shares of Common Stock and granted to any one Participant in
connection with the Participant’s service as a member of the Board during any
twelve (12)-month period shall be 350,877 shares of Common Stock and (ii) for
Awards stated with reference to a specific dollar amount, the maximum amount
that may be earned and become payable to any one Participant in connection with
the Participant’s service as a member of the Board for any consecutive twelve
(12)-month period shall equal $2,000,000 (prorated up or down for periods that
are greater or lesser than twelve (12) months), in each case applied as
described above for the other individual limitations.

 

 4 

 

 

A Non-Employee Director may not be granted Awards during any single calendar
year that, taken together with any cash fees paid to such Non-Employee Director
during such calendar year in respect of the Non-Employee Director’s service as a
member of the Board during such year, exceeds $500,000 in total value
(calculating the value of any such Awards based on the grant date fair value of
such Awards for financial accounting purposes). Notwithstanding the foregoing,
the Board may make exceptions to the foregoing limit (up to twice such limit)
for a non-executive chair of the Board or, in extraordinary circumstances, for
other individual Non-Employee Directors, as the Board may determine, provided
that the Non-Employee Director receiving such Awards may not participate in the
decision to make such Awards.”

 

11.        Amendment to Section 9.02. Section 9.02 of the Plan is hereby amended
and restated to read in its entirety as follows:

 

“9.02      Payment

 

Unless the Agreement provides otherwise, if the Participant must pay for a
Restricted Stock Award, payment of the Award shall be made in cash or cash
equivalent acceptable to the Committee. If the Agreement so provides, the
Committee, in its discretion and provided applicable law so permits, may allow a
Participant to pay all or part of the purchase price (a) by surrendering
(actually or by attestation) shares of Common Stock to the Company the
Participant already owns and, if necessary to avoid adverse accounting
consequences, has held for at least six months, (b) by means of a “net exercise
procedure” by the surrender of shares of Common Stock to which the Participant
is otherwise entitled under the Restricted Stock Award, (c) by such other medium
of payment as the Committee in its discretion shall authorize or (d) by any
combination of the foregoing methods of payment. If Common Stock is used to pay
all or part of the purchase price, the sum of cash and cash equivalent and other
payments and the Fair Market Value (determined as of the day preceding the date
of purchase) of the Common Stock surrendered must not be less than the purchase
price of the Restricted Stock Award. A Participant’s rights in a Restricted
Stock Award may be subject to repurchase upon specified events as determined by
the Committee and set forth in the applicable Agreement.”

 

 5 

 

 

12.        Amendment to Section 9.03.   Section 9.03 of the Plan is hereby
amended and restated to read in its entirety as follows:

 

“9.03     Vesting

 

The Committee, on the date of grant of the Restricted Stock Award, shall
prescribe that the Restricted Stock Award will become nonforfeitable and
transferable subject to such conditions as are set forth in the applicable
Agreement. Notwithstanding any provision herein to the contrary, the Committee,
in its sole discretion, may grant Restricted Stock Awards that are
nonforfeitable and transferable immediately upon grant, including without
limitation Restricted Stock Awards granted in payment of earned performance
awards or other incentive compensation under the Plan or any other plans or
compensatory arrangements of the Company or any Affiliate. A Restricted Stock
Award can only become nonforfeitable and transferable during the Participant’s
lifetime in the hands of the Participant.”

 

13.        Amendment to Section 10.02.   Section 10.02 of the Plan is hereby
amended and restated to read in its entirety as follows:

 

“10.02   Earning the Award

 

The Committee, on the date of grant of the Restricted Stock Units, shall
prescribe that the Restricted Stock Units will be earned and become payable
subject to such conditions as are set forth in the applicable Agreement.
Notwithstanding any provision herein to the contrary, the Committee, in its sole
discretion, may grant Restricted Stock Units in payment of earned performance
awards or other incentive compensation under the Plan or any other plans or
compensatory arrangements of the Company or any Affiliate. If and to the extent
deemed appropriate by the Committee, Restricted Stock Units shall become payable
upon the satisfaction of objectively determinable performance conditions based
on the criteria described in Article XV. Notwithstanding any provision herein to
the contrary, the Committee, in its sole discretion, may grant Restricted Stock
Units that are earned and payable immediately upon grant.”

 

14.        Amendment to Section 10.05. Section 10.05 of the Plan is hereby
amended and restated to read in its entirety as follows:

 

 6 

 

 

“10.05   Stockholder Rights

 

No Participant shall, as a result of receiving a grant of Restricted Stock
Units, have any rights as a stockholder until and then only to the extent that
the Restricted Stock Units are earned and settled in shares of Common Stock, nor
shall any Participant receive Dividend Equivalents solely as a result of
receiving a grant of Restricted Stock Units. However, notwithstanding the
foregoing, the Committee, in its sole discretion, may grant Dividend Equivalents
in the Agreement in connection with a grant of Restricted Stock Units. By way of
example and not limitation, such Dividend Equivalents may provide that, for so
long as the Participant holds any Restricted Stock Units, if the Company pays
any cash dividends on its Common Stock, then (a) the Company may pay the
Participant in cash for each outstanding Restricted Stock Unit covered by the
Agreement as of the record date of such dividend, less any required
withholdings, the per share amount of such dividend or (b) the number of
outstanding Restricted Stock Units covered by the Agreement may be increased by
the number of Restricted Stock Units, rounded down to the nearest whole number,
equal to (i) the product of the number of the Participant’s outstanding
Restricted Stock Units as of the record date for such dividend multiplied by the
per share amount of the dividend divided by (ii) the Fair Market Value of a
share of Common Stock on the payment date of such dividend. In the event
additional Restricted Stock Units are awarded, such Restricted Stock Units shall
be subject to the same terms and conditions set forth in the Plan and the
Agreement as the outstanding Restricted Stock Units with respect to which they
were granted. Notwithstanding the preceding sentences, but subject to Section
14.07, if and to the extent deemed necessary to the Committee, Dividend
Equivalents payable with respect to Restricted Stock Units may accumulate
(without interest) and become payable to the Participant at the time, and only
to the extent that, the portion of the Restricted Stock Units to which the
Dividend Equivalents relate has become earned and payable. The limitations set
forth in the preceding sentences shall not apply after the Restricted Stock
Units become earned and payable and shares are issued thereunder.”

 

15.        Amendment to Section 11.02.   Section 11.02 of the Plan is hereby
amended and restated to read in its entirety as follows:

 

“11.02   Earning the Award

 

Subject to the Plan, the Committee, on the date of grant of an Incentive Award,
shall specify in the applicable Agreement the terms and conditions which govern
the grant, including, without limitation, whether the Participant to be entitled
to payment must be employed or providing services to the Company or an Affiliate
at the time the Incentive Award is to be paid. If and to the extent deemed
appropriate by the Committee, Incentive Awards shall be earned and become
payable upon the satisfaction of objectively determinable performance conditions
based on the criteria described in Article XV.”

 

16.        Amendment to Section 13.02. Section 13.02 of the Plan is hereby
amended and restated to read in its entirety as follows:

 

 7 

 

 

“13.02   Cash Awards

 

The Committee is authorized to grant to a Participant Cash Awards. The Committee
shall determine the terms and conditions of any such Cash Awards. Cash Awards
may be granted as an element of or a supplement to any other Award under the
Plan or as a stand-alone Cash Award. The Committee, on the date of grant of Cash
Awards, may prescribe that the Cash Awards will be earned and become payable
subject to such conditions as are set forth in the applicable Agreement. By way
of example and not of limitation, the Committee may prescribe that Cash Awards
will be earned and become payable upon (a) the satisfaction of objectively
determinable performance conditions based on the criteria described in Article
XV, (b) the Participant’s completion of a specified period of employment or
service with the Company or an Affiliate, (c) the Participant’s death,
Disability or Retirement or (d) satisfaction of a combination of any of the
foregoing factors. If and to the extent deemed appropriate by the Committee,
Cash Awards shall become payable upon the satisfaction of objectively
determinable performance conditions based on the criteria described in Article
XV. Notwithstanding any provision herein to the contrary, the Committee, in its
sole discretion, may grant Cash Awards in payment of earned performance awards
and other incentive compensation payable under the Plan or any other plans or
compensatory arrangements of the Company or any Affiliate. Unless the Committee
or the Agreement provides otherwise, Cash Awards shall be vested and payable
upon the date of grant.”

 

17.        Amendment to Section 14.08.   Section 14.08 of the Plan is hereby
amended and restated to read in its entirety as follows:

 

 8 

 

 

“14.08    Time and Method of Exercise

 

The Committee shall determine and set forth in the applicable Agreement the time
or times at which Awards granted under the Plan may be exercised or settled in
whole or in part and shall set forth in the applicable Agreement the rules
regarding the exercise, settlement and/or termination of Awards upon the
Participant’s death, Disability, termination of employment or other service or
ceasing to be a director. Unless the Agreement provides otherwise, an Award may
be exercised by delivering notice to the Company’s principal office, to the
attention of its Secretary (or the Secretary’s designee) no less than one (1)
business day in advance of the effective date of the proposed exercise. Such
notice shall be accompanied by the applicable Agreement, shall specify the
number of shares of Common Stock with respect to which the Award is being
exercised and the effective date of the proposed exercise and shall be signed by
the Participant or other person then having the right to exercise the Award.
Such notice may be withdrawn at any time prior to the close of business on the
business day immediately preceding the effective date of the proposed exercise.
Unless the Committee otherwise permits through the applicable Agreement or
otherwise, no partial exercise of an Award shall be for an aggregate exercise or
purchase price or a base value of less than One Thousand Dollars ($1,000).
Notwithstanding any other provision of the Plan, however, if an Award is to
become exercisable, nonforfeitable and transferable or earned and payable on the
completion of a specified period of employment or service with the Company or
any Affiliate, without the achievement of any performance conditions being
required, and the Award is not being granted in lieu of any other cash
compensation the Participant is to receive that would be payable over a shorter
period of time, then unless the applicable Agreement provides otherwise, the
Award shall become exercisable, non-forfeitable and transferable or earned and
payable with respect to twenty-five percent (25%) of the underlying shares of
Common Stock (or any amounts payable thereunder for Awards denoted in dollars)
on each of the first, second, third and fourth anniversaries of the date of
grant (subject to acceleration of vesting, to the extent permitted by the Plan
and the Committee, in the event of a Change in Control or the Participant’s
death, Disability, Retirement or involuntary termination of employment or
service (including a voluntary termination of employment or service for good
reason). Notwithstanding any provision of the Plan providing for the maximum
term of an Award, in the event any Award would expire prior to exercise, vesting
or settlement because trading in shares of Common Stock is prohibited by law or
by any insider trading policy of the Company, the term of the Award shall
automatically be extended until thirty (30) days after the expiration of any
such prohibitions to permit the Participant to realize the value of the Award,
provided such extension with respect to the applicable Award (a) is permitted by
law, (b) does not result in a violation of Code Section 409A with respect to the
Award and (c) does not otherwise adversely impact the tax consequences of the
Award (such as for incentive stock options and related Awards). An Agreement may
provide that the Award will be automatically, and without any action by the
Participant, deemed exercised, by means of a “net exercise” procedure,
immediately prior to the expiration of the Award if the then Fair Market Value
of the underlying shares of Common Stock at that time exceeds the exercise or
purchase price or base value of the Award, in order to permit the Participant to
realize the value of the Award. With respect to an Option and its Corresponding
SAR, the Agreement may provide which Award will be deemed exercised. If the
Agreement does not so provide, the Option shall be deemed exercised and the
Corresponding SAR shall expire unexercised.”

 

 9 

 

 

18.        Amendment to ARTICLE XV. The title of ARTICLE XV is hereby amended
and restated to read in its entirety as follows:

 

“ARTICLE XV

PERFORMANCE-BASED COMPENSATION”

 

19.        Amendment to Section 15.01. Section 15.01 of the Plan is hereby
amended and restated to read in its entirety as follows:

 

“15.01   Performance Conditions

 

In accordance with the Plan, the Committee may prescribe that Awards will become
exercisable, nonforfeitable and transferable, and earned and payable, based on
objectively determinable performance conditions. Objectively determinable
performance conditions are performance conditions (i) that are established in
writing and (ii) that are uncertain of achievement at the time they are
established. The performance conditions may be stated with respect to (a)
revenue, (b) earnings before interest, taxes, depreciation and amortization
(“EBITDA”), (c) cash earnings (earnings before amortization of intangibles), (d)
operating income, (e) pre-or after-tax income, (f) earnings per share, (g) net
cash flow, (h) net cash flow per share, (i) net earnings, (j) return on equity,
(k) return on total capital, (l) return on sales, (m) return on net assets
employed, (n) return on assets or net assets, (o) share price performance, (p)
total shareholder return, (q) improvement in or attainment of expense levels,
(r) improvement in or attainment of working capital levels, (s) net sales, (t)
revenue growth or product revenue growth, (u) operating income (before or after
taxes), (v) pre-or after-tax income (before or after allocation of corporate
overhead and bonus), (w) earnings per share; (x) return on equity, (y)
appreciation in and/or maintenance of the price of the shares of Common, (z)
market share, (aa) gross profits, (bb) comparisons with various stock market
indices; (cc) reductions in cost, (dd) cash flow or cash flow per share (before
or after dividends), (ee) return on capital (including return on total capital
or return on invested capital), (ff) cash flow return on investments; (gg)
improvement in or attainment of expense levels or working capital levels, (hh)
shareholder equity or (ii) other criteria selected by the Committee. Any
performance goals that are financial metrics may be determined in accordance
with United States Generally Accepted Accounting Principles (“GAAP”) or may be
adjusted when established to include or exclude any items otherwise includable
or excludable under GAAP. The business criteria above, may be related to a
specific customer or group of customers or products or geographic region. The
form of the performance conditions may be measured on a Company, Affiliate,
product, division, business unit, service line, segment or geographic basis,
individually, alternatively or in any combination, subset or component thereof.
Performance goals may include one or more of the foregoing business criteria,
either individually, alternatively or any combination, subset or component.
Performance goals may reflect absolute performance or a relative comparison of
the performance to the performance of a peer group or index or other external
measure of the selected business criteria. Profits, earnings and revenues used
for any performance condition measurement may exclude any extraordinary or
non-recurring items. The performance conditions may, but need not, be based upon
an increase or positive result under the aforementioned business criteria and
could include, for example and not by way of limitation, maintaining the status
quo or limiting the economic losses (measured, in each case, by reference to the
specific business criteria). The performance conditions may not include solely
the mere continued employment of the Participant. However, the Award may become
exercisable, nonforfeitable and transferable or earned and payable contingent on
the Participant’s continued employment or service, and/or employment or service
at the time the Award becomes exercisable, nonforfeitable and transferable or
earned and payable, in addition to the performance conditions described above.
The Committee shall have the sole discretion to select one or more periods of
time over which the attainment of one or more of the foregoing performance
conditions will be measured for the purpose of determining a Participant’s right
to, and the settlement of, an Award that will become exercisable, nonforfeitable
and transferable or earned and payable based on performance conditions.”

 

 10 

 

 

20.        Amendment to Section 15.02.   Section 15.02 of the Plan is hereby
amended and restated to read in its entirety as follows:

 

“15.02   Establishing the Amount of the Award

 

The Committee may, in its sole discretion, reduce the amount of the Award that
will become exercisable, nonforfeitable and transferable or earned and payable,
as applicable, if the Committee determines that such reduction is appropriate
under the facts and circumstances. In no event shall the Committee have the
discretion to increase the amount of the Award that will become exercisable,
nonforfeitable and transferable or earned and payable.”

 

21.        Amendment to Section 15.03. Section 15.03 of the Plan is hereby
amended and restated to read in its entirety as follows:

 

“15.03   Earning the Award

 

In determining if the performance conditions have been achieved, the Committee
may adjust the performance targets in the event of any unbudgeted acquisition,
divestiture or other unexpected fundamental change in the business of the
Company, an Affiliate or business unit or in any product that is material taken
as a whole as appropriate to fairly and equitably determine if the Award is to
become exercisable, nonforfeitable and transferable or earned and payable only
pursuant to the conditions set forth in the Award. Additionally, in determining
if such performance conditions have been achieved, the Committee also may adjust
the performance targets in the event of any (a) unanticipated asset write-downs
or impairment charges, (b) litigation or claim judgments or settlements thereof,
(c) changes in tax laws, accounting principles or other laws or provisions
affecting reported results, (d) costs and accruals for reorganization or
restructuring programs, or extraordinary, unusual, infrequently occurring or
non-recurring, (e) acquisitions or dispositions or (f) foreign exchange gains or
losses.”

 

22.        Amendment to Section 15.04. Section 15.04 of the Plan is hereby
amended and restated to read in its entirety as follows:

 

“15.04   [Intentionally Omitted]”

 

23.        Amendment to Section 16.03.   Section 16.03 of the Plan is hereby
amended and restated to read in its entirety as follows:

 

 11 

 

 

“16.03   Substitute Awards

 

The Committee may grant Awards in substitution for Options, SARs, Restricted
Stock Awards, Incentive Awards or similar Awards held by an individual who
becomes an employee of the Company or an Affiliate in connection with a
transaction described in Section 16.01. Notwithstanding any provision of the
Plan (other than the limitation of Section 6.02), the terms of such substituted
Awards shall be as the Committee, in its discretion, determines is appropriate.”

 

24.        Amendment to Section 16.04.   Section 16.04 of the Plan is hereby
amended and restated to read in its entirety as follows:

 

“16.04   Limitation on Adjustments

 

Notwithstanding the foregoing, no adjustment hereunder shall be authorized or
made if and to the extent the existence of such authority or action (a) would
cause a Non-409A Award to be subject to Code Section 409A, (b) would violate
Code Section 409A for a 409A Award, (c) would cause a modification of an
incentive stock option under Code Section 424 and loss of treatment as an
incentive stock option or (d) would adversely affect any exemption under Rule
16b-3 of the Exchange Act, unless the Committee determines that such adjustment
is necessary and specifically acknowledges that the adjustment will be made
notwithstanding any such result.”

 

25.        Amendment to Section 17.02. Section 17.02 of the Plan is hereby
amended and restated to read in its entirety as follows:

 

“17.02   Postponement of Exercise or Payment

 

The Committee may postpone any grant, exercise, vesting or payment of an Award
for such time as the Committee in its sole discretion may deem necessary in
order to permit the Company (a) to effect, amend or maintain any necessary
registration of the Plan or the shares of Common Stock issuable pursuant to the
Award under the securities laws; (b) to take any action in order to (i) list
such shares of Common Stock or other shares of stock of the Company on a stock
exchange if shares of Common Stock or other shares of stock of the Company are
not then listed on such exchange or (ii) comply with restrictions or regulations
incident to the maintenance of a public market for its shares of Common Stock or
other shares of stock of the Company, including any rules or regulations of any
stock exchange on which the shares of Common Stock or other shares of stock of
the Company are listed; (c) to determine that such shares of Common Stock in the
Plan are exempt from such registration or that no action of the kind referred to
in (b)(ii) above needs to be taken; (d) to comply with any other applicable law,
including without limitation, securities laws; (e) to comply with any legal or
contractual requirements during any such time the Company or any Affiliate is
prohibited from doing any of such acts under applicable law, including without
limitation, during the course of an investigation of the Company or any
Affiliate, or under any contract, loan agreement or covenant or other agreement
to which the Company or any Affiliate is a party or (f) to otherwise comply with
any prohibition on such acts or payments during any applicable blackout period;
and the Company shall not be obligated by virtue of any terms and conditions of
any Agreement or any provision of the Plan to recognize the grant, exercise,
vesting or payment of an Award or to grant, sell or issue shares of Common Stock
or make any such payments in violation of the securities laws or the laws of any
government having jurisdiction thereof or any of the provisions hereof. Any such
postponement shall not extend the term of the Award and neither the Company nor
its directors and officers nor the Committee shall have any obligation or
liability to any Participant or to any other person with respect to shares of
Common Stock or payments as to which the Award shall lapse because of such
postponement.

 

 12 

 

 

Additionally, the Committee may postpone any grant, exercise vesting or payment
of an Award if the Company reasonably believes the Company's or any applicable
Affiliate's deduction with respect to such Award would be limited or eliminated
by application of Code Section 162(m) to the extent permitted by Code Section
409A; provided, however, that such delay will last only until the earliest date
at which the Company reasonably anticipates that the deduction with respect to
the Award will not be limited or eliminated by the application of Code Section
162(m).”

 

26.        Amendment to Section 20.01.   Section 20.01 of the Plan is hereby
amended and restated to read in its entirety as follows:

 

“20.01   Initial Claim

 

If a Participant has exercised an Option or SAR or if shares of Restricted Stock
have become vested or Restricted Stock Units, Incentive Awards, Other
Stock-Based Awards or Dividend Equivalents have become payable, and the
Participant has not received the benefits to which the Participant believes he
or she is entitled under such Award, then the Participant must submit a written
claim for such benefits to the Committee within ninety (90) days of the date the
Participant tried to exercise the Option or SAR, the date the Participant
contends the Restricted Stock vested or the date the Participant contends the
Restricted Stock Units, Incentive Awards, Other Stock-Based Awards or Dividend
Equivalents became payable or the claim will be forever barred.”

 

27.        Amendment to Section 20.02. Section 20.02 of the Plan is hereby
amended and restated to read in its entirety as follows:

 

 13 

 

 

“20.02   Appeal of Claim

 

If a claim of a Participant is wholly or partially denied, the Participant or
his duly authorized representative may appeal the denial of the claim to the
Committee. Such appeal must be made at any time within thirty (30) days after
the Participant receives written notice from the Company of the denial of the
claim. In connection therewith, the Participant or his duly authorized
representative may request a review of the denied claim, may review relevant
documents and may submit issues and comments in writing. Upon receipt of an
appeal, the Committee shall make a decision with respect to the appeal and, not
later than sixty (60) days after receipt of such request for review, shall
furnish the Participant with the decision on review in writing, including the
specific reasons for the decision written in a manner calculated to be
understood by the Participant, as well as specific references to the pertinent
provisions of the Plan upon which the decision is based.”

 

28.        Amendment to Section 21.01.   Section 21.01 of the Plan is hereby
amended and restated to read in its entirety as follows:

 

“21.01   Amendment of Plan

 

The Board may amend or terminate this Plan at any time; provided, however, that
no amendment to the Plan may materially adversely impair the rights of a
Participant with respect to outstanding Awards without the Participant’s
consent. In addition, an amendment will be contingent on approval of the
Company’s stockholders, to the extent required by law or any tax or regulatory
requirement applicable to the Plan or by the rules of any stock exchange on
which the Company’s securities are traded or if the amendment would (i) increase
the benefits accruing to Participants under the Plan, including without
limitation, any amendment to the Plan or any Agreement to permit a repricing of
any outstanding Awards under Section 19.13, (ii) increase the aggregate number
of shares of Common Stock that may be issued under the Plan or (iii) modify the
requirements as to eligibility for participation in the Plan. Notwithstanding
any other provision of the Plan, any termination of the Plan shall comply with
the requirements of Code Section 409A with regard to any 409A Awards.”

 

29.        Amendment to Section 21.02.   Section 21.02 of the Plan is hereby
amended and restated to read in its entirety as follows:

 

“21.02   Amendment of Awards

 

The Committee may amend any outstanding Awards to the extent it deems
appropriate; provided, however, that no amendment to an outstanding Award may
materially adversely impair the rights of a Participant without the
Participant’s consent.”

 

30.        Amendment to ARTICLE XXII. The title of ARTICLE XXII is hereby
amended and restated to read in its entirety as follows:

 

“ARTICLE XXII

CODE SECTION 409A PROVISION”

 

 14 

 